Third District Court of Appeal
                               State of Florida

                       Opinion filed October 13, 2021.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-0198
                        Lower Tribunal No. 20-1078
                           ________________


                         Clark Secchiari, etc.,
                                  Appellant,

                                     vs.

                          Harvey Ruvin, etc.,
                                  Appellee.



      An Appeal from the Circuit Court for Miami-Dade County, Reemberto
Diaz, Judge.

     Zebersky Payne Shaw Lewenz LLP, and Zachary D. Ludens and
Edward H. Zebersky (Fort Lauderdale); Law Offices of Randy Maultasch,
and Randy S. Maultasch, for appellant.

     Holland & Knight LLP, and Christopher Bellows and Cory W.
Eichhorn and Philip E. Rothschild (Fort Lauderdale), for appellee.


Before SCALES, MILLER and BOKOR, JJ.

     PER CURIAM.
      Affirmed. Zoba v. City of Coral Springs, 189 So. 3d 888, 891-92 (Fla.

4th DCA 2016) (performing a functional analysis of the clerk’s acts under a

separate statutory scheme and determining that “[t]he clerk’s act of

collection, apportionment, and disbursement is part of that judicial

process—it is a judicial act entitling the clerk to [quasi-judicial] immunity”).




                                        2